DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/906,866, filed on 19 June, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 19 June, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 17 December, 2020 and 19 June, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0111683 (Kachatryan).
Regarding claim 15 Kachatryan discloses a display device comprising: 
a first flexible substrate, 100 [0059-60]; 

    PNG
    media_image1.png
    782
    640
    media_image1.png
    Greyscale
a first barrier layer, 110 [0062], disposed on a surface of the first flexible substrate, as shown; 
a thin film transistor layer, 190 / TFT [0059-61], disposed on a surface of the first barrier layer, as shown; and 
a residue, 50 [0059], disposed on an opposing surface of the first flexible .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose a method of manufacturing a display device, the method comprising: providing an inorganic layer on a carrier substrate;  providing a first flexible substrate on the inorganic layer;  providing a first shielding layer including a metal on the first flexible substrate;  providing a first barrier layer on the first shielding layer; and  providing a thin film transistor layer on the first barrier layer,  wherein the inorganic layer comprises at least one material selected from silicon nitride (SiNx), silicon oxide (SiOx), and silicon oxynitride (SiOxNy), and wherein a thickness of the inorganic layer is in a range from about 10 Å to about 6000 Å. 
Regarding claim 11 the prior art does not disclose a method of manufacturing a display device, the method comprising:  providing a dipole-removing layer on a carrier substrate;  providing a flexible substrate on the dipole-removing layer;  providing a barrier layer on the flexible substrate; and  providing a thin film transistor layer on the barrier layer,  wherein the dipole-removing layer comprises an inorganic material, and wherein a thickness of the dipole-removing layer is in a range from about 10 Å to about 6000 Å. 
Claims 2-10 and 11-14 depend directly or indirectly on claims 1 or 11 and are allowable on that basis.
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16 the prior does not teach the device of claim 15, further comprising: a first shielding layer disposed between the first flexible substrate and the first barrier layer.
Claims 17-19 depend directly or indirectly upon claim 16 and are allowable on that basis.
Regarding claim 20 the prior does not teach the device of claim 15, wherein the inorganic material comprises at least one material selected from silicon nitride (SiNx), silicon oxide (SiOx), and silicon oxynitride (SiOxNy).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893